NOYES, Circuit Judge.
[1] The services rendei-ed by the libelants were meritorious salvage services. Taking into consideration the conditions when the tug arrived, the nature of the services and the value of the property involved, the amount awarded by the District Court was reasonable and we see nothing in the conduct of the libelants after the rendition of the services to preclude them from receiving it.
The libelants looked for the salvage to the cargo, the owner of the cargo impleaded the owner of the lighter upon the ground that its vessel was unseaworthy and it was bound to answer for any salvage awarded; the vessel-owner sought to limit its liability. So the inquiry is three-fold:
(1) Was the lighter seaworthy?
(2) Was the vessel-owner bound to save the cargo-owner harmless from a salvage award?
(3) Was the vessel-owner entitled to -limit its liability ?
[2] That the lighter “Royal” was unseaworthy seems established beyond question. She sprang a leak without having been subjected to any sea .peril. The only inference in such circumstances is of unseaworthiness. Besides, the history of the vessel leads to the same conclusion.
The owner of the lighter was under obligation to the owner of the cargo to assume any salvage award caused by unseaworthiness of its vessel. The vessel-owner had a written contract with the cargo-owner for lighterage services covering an extended period. This lighterage contract implied an obligation thai the lighters to be furnished under it should be seaworthy and if this one were in fact unseaworthy (as we have found she was) and if the uuseaworthiuess made the salvage services necessary (as it unquestionably did) the salvage award ran properly against the vessel-owner subject to any right to limit its liability.
*932[3] A vessel-owner is not entitled to limit his liability upon his personal contracts. The distinction between those contractual obligations which the owner of a vessel assumes himself by entering into them and those which are imputed to him for the acts of others on account of his ownership of the vessel, is well settled and is clearly pointed out in the opinion of the Circuit Court of Appeals for the Sixth Circuit in Great Lakes Towing Company v. Mills Transp. Company, 155 Fed. 11, 16, 83 C. C. A. 607, 612 (22 L. R. A. [N. S.] 769):
“And by extraordinary risk we mean those risks, arising from the conduct of, and contracts made by those who are beyond the personal supervision and control of the owner and yet have legal authority to bind him to answer for their conduct or contracts; or, to express the thought in another way. that the liabilities intended by this legislation were those peculiar to him as a shipowner and had been imputed to him because of his relation to the ship, and not those liabilities, whether for torts or from contracts, which spring from his own personal conduct or stipulations. It seems to us altogether unlikely that Congress intended to qualify the power of an owner to make contracts in relation to his ship which by the universal law would be valid if made about anything else and would be enforced in the courts in common-law actions. It would be an anomaly that a xiarty competent to do business should be unable to make a valid contract about his own affairs, or be given such an immunity as to make his stipulations of uncertain value.”
See, also, Richardson v. Harmon, 222 U. S. 96, 32 Sup. Ct. 27, 56 L. Ed. 110; McPhail v. Williams (D. C.) 41 Fed. 61; Gokey v. Fort (D. C.) 44 Fed. 364; The Amos D. Carver (D. C.) 35 Fed. 665.
In the present case the lighterage contract was signed by the owner itself. It was its personal contract. This contract carried with it, as we have seen, an implied contract that the lighters to be furnished under it should be seaworthy. There is an implied warranty of seaworthiness in the case of all vessels unless the contrary be expressly stipulated, and the liability for breach of the warranty sounds in contract. As said by the Supreme Court of the United States in Work v. Leathers, 97 U. S. 379, 380 (24 L. Ed. 1012):
‘‘Where the owner of a vessel charters her, or offers her for freight, he is bound to see that she is seaworthy and suitable for the service in which she is to be employed. If there- be defects known, or not known, he is not excused. He is obliged to keep her in proper repair, unless prevented by perils of the sea or unavoidable accident. Such is the implied contract where the contrary does not appear. * * * The owner is liable for breach of his contract.”
The implied contract that the lighter was seaworthy attached to the express contract was, in our opinion, just as much the personal contract of the vessel-owner as the express contract itself. It was precisely as if writ-ten in the contract. The liability which the owner assumed was a liability springing from its own stipulation and not at' all one imputed to it by responsibility for the acts of others. It was a contract from which the owner could not obtain immunity by the limitation statute, and this whether the breach of the contract was caused by the owner's acts or those of its agents. We are unable to accept the contention that a vessel-owner may be relieved from responsibility upon his personal contracts provided he does not break *933them himself. The making of the contract is enough to place it outside the statute.
The decree of the District Court is affirmed with interest and costs..